                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     CECIL EUGENE SHAW,                                  Case No.18-cv-07031-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     SOUTH MONTEREY ROAD, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court having been informed that the parties have settled the dispute between them, all

                                  15   previously scheduled deadlines and appearances are VACATED.

                                  16          On or before November 29, 2019, plaintiff Cecil Shaw and defendant South Monterey

                                  17   Road, LLC (“South Monterey”) shall file a stipulated dismissal pursuant to Fed. R. Civ. P.

                                  18   41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i)

                                  19   by notice if the defendant has not filed an answer or motion for summary judgment, or (ii) by

                                  20   stipulation signed by all parties who have appeared. Because South Monterey has filed an answer,

                                  21   it and Mr. Shaw must file a stipulated dismissal pursuant to Rule 41(a)(1)(ii).

                                  22          On or before November 29, 2019, Mr. Shaw shall file a voluntary dismissal of his claims

                                  23   against defendant Salabi Food Corporation (“Salabi”) pursuant to Fed. R. Civ. P. 41(a)(1)(i). Rule

                                  24   41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if the

                                  25   defendant has not filed an answer or motion for summary judgment, or (ii) by stipulation signed

                                  26   by all parties who have appeared. Because Salabi has not yet appeared or responded to the

                                  27   complaint, Mr. Shaw must file a notice of dismissal pursuant to Rule 41(a)(1)(i).

                                  28          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom
                                   1   2, Fifth Floor, 280 South First Street, San Jose, California on December 10, 2019, 10:00 a.m. and

                                   2   show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).

                                   3   Additionally, the parties shall file a statement in response to this Order to Show Cause no later than

                                   4   December 3, 2019 advising as to (1) the status of their activities in finalizing settlement; and (2) how

                                   5   much additional time, if any, is requested to finalize the settlement and file the dismissal. If a

                                   6   dismissal is filed as ordered, the Order to Show Cause hearing will be automatically vacated and the

                                   7   parties need not file a statement in response to this Order.

                                   8           IT IS SO ORDERED.

                                   9   Dated: October 1, 2019

                                  10

                                  11
                                                                                                        VIRGINIA K. DEMARCHI
                                  12                                                                    United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
